DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10/038675, claims 1-20 of U.S. Patent No. 10,616,189, and claims 1-20 of U.S. Patent No. 11,368,439. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to essentially the same subject matter of receiving a message including a header, decrypting a symmetric key, decrypting an encrypted body, and forwarding the message to a recipient by re-encrypting the message and key, as well as decrypting the body of the message, erasing the encrypted body, and storing the decrypted symmetric key.  These are all various combinations of the instant claims within the independent and dependent claims.

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 7 and 20 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 7 and 15, respectively. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 10, and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Andoni (2015/0039889).
Regarding claim 8, Andoni teaches a non-transitory computer readable storage medium comprising instructions stored thereon that, when executed by at least one processor, are configured to cause a computing system to at least:
Receive a message, the message including a header, and encrypted symmetric key, and a body (Receive an encrypted message and an encrypted message header including an encrypted session key ESK which is an encrypted version of the symmetric session key used to encrypt the message.  Message content (body) is encrypted with session key. Header intrinsically includes sender and recipient of email) – see [0019], [0045] – [0047] and [0070] – [0074].
Decrypt the encrypted symmetric key using a private key to generate a decrypted symmetric key (Session key decrypted with private key) – see [0047], [0048], [0061] and [0070] – [0074].
Decrypt the encrypted body using the decrypted symmetric key to generate a decrypted body (Unencrypted session key used to decrypt the message) – see [0048], [0061], and [0070] – [0074].
Store decrypted symmetric key (Message includes header including symmetric key, and body) – see [0045] – [0047].  The computing device can keep the messages in the journaling mailboxes after successful processing (decryption) – see [0068].  This implies that all message contents would be stored, as it does not contemplate deleting any part of the message).
Store an identification of a recipient of the message, in association with the decrypted symmetric key (Message includes header which intrinsically includes sender and recipient – see [0045] – [0047].  The computing device can keep the messages in the journaling mailboxes after successful processing (decryption) – see [0068].  This implies that all message contents would be stored, as it does not contemplate deleting any part of the message).
Andoni does not explicitly teach that the “successful processing” is decryption.  However, the specification is directed to the decryption of messages when they are received.  Therefore, it is implied that the decryption is part of “successful processing”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Andoni (if not inherent to Andoni) by decrypting the contents, in order for the user to be able to access and read the contents.  These modifications would result in ease of use to the system.

Regarding claim 10, Andoni teaches responding to a request to read the message by displaying the stored decrypted body (Computing device can keep messages in journaling mailbox after successful processing.  This implies that they may be retrieved to be read at a later time) – see [0045] – [0047], [0070] – [0074], and [0068].

Regarding claim 13, Andoni teaches storing the decrypted key includes storing the decrypted key in long term storage ((Message includes header including symmetric key, and body) – see [0045] – [0047].  The computing device can keep the messages in the journaling mailboxes (long term storage) after successful processing (decryption) – see [0068].  This implies that all message contents would be stored, as it does not contemplate deleting any part of the message).

Claims 1, 3, 5, 6, 11, 14, 16, 18, and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Andoni (2015/0039889) in view of Drabo (US 2011/0117883).
Regarding claims 1 and 14, Andoni teaches a non-transitory computer readable storage medium (and corresponding method) comprising instructions stored thereon that, when executed by at least one processor, are configured to cause a computing system to at least:
Receive a message, the message including a header, an encrypted symmetric key, and an encrypted body (Receive an encrypted message and an encrypted message header including an encrypted session key ESK which is an encrypted version of the symmetric session key used to encrypt the message.  Message content (body) is encrypted with session key) – see [0019], [0045] – [0047] and [0070] – [0074].
Decrypt the encrypted symmetric key using a private key to generate a decrypted symmetric key (Session key decrypted with private key) – see [0048], [0061] and [0070] – [0074].
Decrypt the encrypted body using the decrypted symmetric key to generate a decrypted body (Unencrypted session key used to decrypt the message) – see [0048], [0061], and [0070] – [0074].
Store the decrypted symmetric key (Message includes header including symmetric key, and body) – see [0045] – [0047].  The computing device can keep the messages in the journaling mailboxes after successful processing (decryption) – see [0068].  This implies that all message contents would be stored, as it does not contemplate deleting any part of the message).
Andoni does not explicitly teach that the “successful processing” is decryption.  However, the specification is directed to the decryption of messages when they are received.  Therefore, it is implied that the decryption is part of “successful processing”.
Andoni does not teach erasing the encrypted body.
Drabo teaches a method wherein messages may be deleted after decrypting the encrypted message – see claim 4.
It would have been obvious to one of ordinary skill in the art at the time of the filed invention to modify the teachings provided by Andoni by deleting the encrypted message after decrypting the message, for the purpose of minimizing storage requirements, based on the beneficial teachings provided by Drabo.

Regarding claims 3 and 16, Andoni teaches responding to a request to read the message by displaying the stored decrypted body (Computing device can keep messages in journaling mailbox after successful processing.  This implies that they may be retrieved to be read at a later time) – see [0045] – [0047], [0070] – [0074], and [0068].

Regarding claims 5 and 18, Andoni teaches storing the decrypted key includes storing the decrypted key in long term storage ((Message includes header including symmetric key, and body) – see [0045] – [0047].  The computing device can keep the messages in the journaling mailboxes (long term storage) after successful processing (decryption) – see [0068].  This implies that all message contents would be stored, as it does not contemplate deleting any part of the message).

Regarding claims 6 and 19, Andoni teaches the receiving the message includes receiving an email message via an electronic network (Receiving encrypted email messages) – see [0065].

Regarding claim 11, Andoni does not teach deleting the encrypted body after decrypting the encrypted body.
Drabo teaches a method wherein messages may be deleted after decrypting the encrypted message – see claim 4.
It would have been obvious to one of ordinary skill in the art at the time of the filed invention to modify the teachings provided by Andoni by deleting the encrypted message after decrypting the message, for the purpose of minimizing storage requirements, based on the beneficial teachings provided by Drabo.

Claims 2, 4, 7, 15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Andoni (US 2015/0039889) in view of Drabo (US 2011/0117883), and further in view of Simske et al. (US 2013/0031366).
The teachings of Andoni and Drabo are relied upon for the reasons set forth above.
Regarding claims 2, 4, 7, 15, 17, and 20, Andoni and Drabo not teach re-encrypting the decrypted symmetric key to generate a re-encrypted symmetric key, and the storing of the decrypted symmetric key includes storing the re-encrypted symmetric key, or responding to a request to forward the message to a recipient by re-encrypting the decrypted body by using the decrypted symmetric key, re-encrypting the decrypted symmetric key using a public key associated with the private key, and sending the header, the re-encrypted symmetric key, and the re-encrypted body to the recipient.
Simske teaches a method comprising decrypting an encrypted symmetric key using a private key of a content manager, and then re-encrypting the symmetric key using the valid trusted public key of the subsequent workflow participant, and the re-encrypted symmetric key is stored in an entry table – see claims 3 and 4. 
Therefore, the combination of Andoni and Simske teach forwarding content to a subsequent workflow participant, re-encrypting information with a public key, and sending the re-encrypted information to the recipient.  
It would have been obvious to one of ordinary skill in the art at the time of the filed invention to modify the teachings provided by Andoni and Drabo by re-encrypting and storing the re-encrypted symmetric key in order to allow subsequent workflow participants to access the content (forwarding), based on the beneficial teachings provided by Simske.  This would result in a secure system and content sharing.

Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Andoni (US 2015/0039889) in view of in view of Simske et al. (US 2013/0031366).
The teachings of Andoni are relied upon for the reasons set forth above.
Regarding claims 9 and 12, Andoni does not teach re-encrypting the decrypted symmetric key to generate a re-encrypted symmetric key, and the storing of the decrypted symmetric key includes storing the re-encrypted symmetric key, or responding to a request to forward the message to a recipient by re-encrypting the decrypted body by using the decrypted symmetric key, re-encrypting the decrypted symmetric key using a public key associated with the private key, and sending the header, the re-encrypted symmetric key, and the re-encrypted body to the recipient.
Simske teaches a method comprising decrypting an encrypted symmetric key using a private key of a content manager, and then re-encrypting the symmetric key using the valid trusted public key of the subsequent workflow participant, and the re-encrypted symmetric key is stored in an entry table – see claims 3 and 4. 
Therefore, the combination of Andoni and Simske teach forwarding content to a subsequent workflow participant, re-encrypting information with a public key, and sending the re-encrypted information to the recipient.  
It would have been obvious to one of ordinary skill in the art at the time of the filed invention to modify the teachings provided by Andoni by re-encrypting and storing the re-encrypted symmetric key in order to allow subsequent workflow participants to access the content (forwarding), based on the beneficial teachings provided by Simske.  This would result in a secure system and content sharing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA C LEWIS whose telephone number is (571)270-7724. The examiner can normally be reached Monday - Thursday 7am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA C LEWIS/Primary Examiner, Art Unit 2495